DETAILED ACTION
Claims 1-14 are pending in this Application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This Application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejection bases - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gato et al. [Gato] (EP 2556739).  
As to Claim 1:
Gato discloses electric power equipment, comprising:
a main body (item 10 Figure 3 [0017]) defining a battery receiving recess having an open upper end (central compartment item 103, Figures 2-3) and a battery configured to be received in the battery receiving recess (battery item 50, Figures 5 and 9, [0023]);
wherein an upper part of an end part of the battery on a first side is provided with a projection (item 502 Figure 12) projecting in a direction of the first side (direction of indicia 502 Figure 12), and an end part of the battery on a second side (item 506 on  side with black area having white lines there through, black area not labeled, Figure 12 and see AREA 1 below) is provided with a grip (item 507 lever—or grip-- that connects to 506 on second side AREA 12 and [0021], [0024]) and thus  the second side is provided with a grip or lever apparatus (item 507 [0024], Figure 12 and AREA 1 below).
AREA 1 (Reproduced Figure 12)

    PNG
    media_image1.png
    610
    733
    media_image1.png
    Greyscale

wherein an upper edge of an end part of the battery receiving recess on the first side (item 115 Figure 12 of recess 10) is provided with a supporting surface configured to support a lower surface of the projection at least when the battery is being removed from the battery receiving recess as shown in Figures 15-16 when unlocking the lobe portion (ibid item 509 and [0021]).
Regarding Claim 2, Gato discloses the limitations set forth above. 
Gato further discloses wherein the lower surface of the projection is provided with a downward inclination or slope toward the second side in side view as Shown in AREA 2 below (Gato Figure 12).
AREA 2 (Gato annotated Figure 12 with annotated zoom in location.)

    PNG
    media_image2.png
    238
    400
    media_image2.png
    Greyscale

and the supporting surface (item 115) is a shelf item is made integral with uprights 107 on opposing side (item 115 shelf, spanning between and integrated with uprights 107 Figures 3, 8-9, and 12 [0022], [0024]), is provided with a convex outer profile provided in side view shown by shelf end items 107 (Figure 9 item 115 upper end having convex outer profile) as shown in AREA 2A (Gato Figure 9).
AREA 2A (Annotated Gato Figure 9 and annotated close-up  of Figure 9)

    PNG
    media_image3.png
    308
    510
    media_image3.png
    Greyscale

Regarding Claim 3, Gato discloses the limitations set forth above. 
Gato also discloses electric power equipment wherein the lower surface of the projection is provided with a concave curved profile in side view as shown in AREA 3 below (Gato Figure 12)
AREA 3 (Annotated Gato Figure 12 and annotated close-up  of Figure 12)

    PNG
    media_image4.png
    302
    510
    media_image4.png
    Greyscale

Regarding Claim 4,
Gato also discloses the electric power equipment wherein the supporting surface is provided with a convex curved outer profile in side view as shown in AREA 4 (Gato Figure 9) below.
AREA 4 (Annotated Gato Figure 9 and annotated close-up  of Figure 9)

    PNG
    media_image5.png
    314
    531
    media_image5.png
    Greyscale

Regarding Claim 5, Gato discloses the limitations set forth above. 
Gato implicitly discloses the electric power equipment wherein the lower surface of the projection and the supporting surface are provided with mutually complementary profiles as the projection and supporting surfaces respectively provide concave and convex profiles because concave (inward) and convex (outward) are complementary surface shapes.  

Regarding Claim 6, Gato discloses the limitations set forth above. 
Gato further discloses the power equipment further comprising:
a spring member provided in an end part  (second side end part of a bottom part, on an incline portion, of the battery receiving recess on the second side and configured to urge (presses [0025]) the battery received in the battery receiving recess upward (Spring item 111 Figure 15 [0025]); and
a latch member provided in an end wall part of the battery receiving recess (end wall item 107 comprising item 117 Figure 11 and on the second side and configured to engage an end part of the battery on the second side as shown by the item 117 underside that engages with end part of battery (Lobe item 509 connecting through 510 and 511 [0021] and Figures 12-13) of the side portion of the grip of the battery (507 Figure 12 and [0024]).
Regarding Claim 7, Gato discloses the limitations set forth above.  Gato also discloses the electric power equipment further comprising:
an engagement portion (item 117 ([0025] Figure 15) is provided in a wall continuously extending downward from the upper edge of the end part of the battery receiving recess on the first side where item 117 portion of 107 that resides on the first side of recess or cavity wall  where item 107 and is integral with the first side of the receiving recess wall  where shelf item 115 spans between items 107 because 115 is integral with each items 107, where the first side of the recess wall of the battery recess is considered as providing the support shelf for the first end of the battery (item 115 [0022]); and
a corresponding engagement portion provided in a lower part of the battery on the first side (lobe 509 on lower on the battery first side that is on the grip where the first side of the battery) and configured to be engaged by the engagement portion so as to 
Regarding Claim 9, Gato discloses the limitations set forth above.  Gato also discloses the electric power equipment wherein a bottom surface of the battery receiving recess is provided with a downward inclination toward the first side. As shown in AREA 9 below (Figure 9 and see AREA 9 below) where a bottom surface of the receiving recess, under the lid cover (item 101, [0017], Figure 6) is shown with a downward inclination towards the first side of the battery (item 50 [0019], Figure 6). 
AREA 9 

    PNG
    media_image6.png
    248
    416
    media_image6.png
    Greyscale


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rokamp et al. [Rosskamp] (US 2010/0221594) in view of Dunzweiler (US 1,922,082).
As to Claim 1:
Rosskamp discloses Electric power equipment (electric power tool or mower, [0025]), comprising:
a main body defining a battery receiving recess having an open upper end (item 30 Figure 6); and a battery (battery pack with battery [0025]) configured to be received in the battery receiving recess (figures 5 and 6, recess item 60);
wherein an upper part of an end part of the battery on a first side is provided with a projection projecting in a direction of the first side (one of items 69 locking stop [0058], Figure 1). 
However, Rosskamp does not disclose an end part of the battery on a second side (top end side of battery item 1, item 21 Figure 1) is provided with a grip.
Dunzweiler teaches putting grips on ends of battery containers that fit into a supporting cradle to provide ease of handling without requiring excess length of a battery holding cradle (handhold recesses, Dunzweiler item 15, Figure 1 and page 1, col 1, lines 6-15 and page 2, col 1 lines 18-25).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added a grip to on the top end second side of the Rosskamp battery to provide ease of handling of a battery container without requiring excess length as taught by Dunzweiler, to the Rosskamp battery. 
 Wherein modified Rosskamp also discloses an upper edge of an end part of the battery receiving recess on the first side is provided with a supporting surface configured to support a lower surface of the projection at least when the battery is being removed from the battery receiving recess (Rosskamp Figure 12 removing direction opposite of insertion compression direction arrow 46 (Rosskamp [0054] and [0056], item 
Regarding Claim 8, modified Rosskamp discloses the limitations set forth above.  Rosskamp further discloses the electric power equipment further comprising a spring member (lifting spring 48 Figure 6 [0052]) provided in a bottom part of the end part of the battery receiving recess on the first side and configured to urge the battery received in the battery receiving recess upward.

Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. [Rosa] (US 2011/0088362). 
As to Claim 1:
Rosa discloses Electric power equipment (mower, Rosa [0008]), comprising:
a main body defining a battery receiving recess having an open upper end (Rosa pocket item 51 [0047] Figures 6-7) and
a battery configured to be received in the battery receiving recess (ibid.);
wherein an upper part of an end part of the battery on a first side is provided with a projection projecting in a direction of the first side (Rosa end part being a latch catch, item 755, Figure 6 [0052] projecting in a normal direction from a first side face), and an end part of the battery on a second side is provided with a grip (Rosa Figures 8 or 9, item 766B [0059]).
Although Rosa does not specifically disclose wherein an upper edge of an end part of the battery receiving recess on the first side is provided with a supporting surface configured to support a lower surface of the projection at least when the battery is being 
AREA 1 (Exhibit provided without orientation of battery on a downward slope 
	    configuration.  Rosa cropped Figures 5 and 6 with annotation.)


    PNG
    media_image7.png
    321
    588
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have configured a front support provides support for a projection of a lower first side of a battery main body 

Regarding Claim 10, Rosa discloses the limitations set forth above.  
Rosa further discloses the electric power equipment further comprising: an electric power feeding terminal provided on a  side of the battery (item 756 Figure 10 feeding mower power,  Figure 7 top view of mower connection and Figure 10 bottom battery side and [0054]); wherewith 5an electric power receiving terminal provided on an end side of the battery receiving recess (item 758 Figure 8 [0054] receiving power for charging); wherein the electric power feeding terminal is provided on a bottom side face of the end part facing of the battery on the first side (Figure 10 item 756), and the electric power receiving terminal (item 758 receiving charge power [0054]) is provided adjacent to the upper edge of the battery receiving recess on the projection (see AREA 10 below and AREA 1 for location of upper edge of receiving recess).
AREA 10 (Cropped and annotated Rosa Figures  8 and 5)

    PNG
    media_image8.png
    315
    497
    media_image8.png
    Greyscale
 
Regarding Claim 11
Rosa (Figure 6) discloses wherein the battery is configured to be inserted into the battery receiving recess in a prescribed insertion direction to enable the battery to fit snuggly or down within the pocket or recess ([0047]) and thus down into the recess, and a front end of the battery with respect to the insertion direction is provided with an electric power feeding terminal plate at the front end or bottom of the battery that provides power to the electric power equipment (Figure 7 and Figure 10 items 756 and 757 [0054]) wherefore  the electric power feeding terminal including a plurality of electric power feeding terminals projecting from the electric power feeding terminal plate and arranged along a 15lateral direction which is horizontal and orthogonal to the insertion direction (Figures 6-7 and 10 and see AREA 11 below).
AREA 11 (Annotated and cropped Figures 6-7 and 10 of Rosa)


    PNG
    media_image9.png
    369
    638
    media_image9.png
    Greyscale

Rosa further discloses wherein the electric power feeding terminal plate is provided with a pair of electric power feeding terminal guide pieces that project (projections 717 [0054] Figure 7).
Because Rosa discloses the projections 717 guide features that assist in positioning the battery, and because the connector recesses 757 are exterior outside to the projections 717 as shown in Figure 7, Rosa discloses projections projecting further than the electric power feeding terminals  (757 recesses [0054] Figure 7) from parts of the electric power feeding terminal plate (item 756 Figure 10 [0054]) located on laterally outer sides of the respective laterally outermost electric power feeding terminals, 20
wherein an electric power receiving terminal plate (item 758 for charging [0054], Figure 15) is supported by a front end part of the battery receiving recess (unlabeled niche of Figure 7 partially surrounding tapered walls items 715 [0048]) with respect to the battery prescribed or predetermined insertion direction (see AREA 10 above) so as to be moveable in the lateral direction because the taper of the walls necessarily  allows for lateral movement upon removing or inserting the battery (ibid.),
 and the electric power receiving terminal includes a plurality of electric power receiving terminals projecting from the electric power receiving terminal plate (items 112 projecting from item 758, Figure 15) so as to correspond to the respective electric power feeding terminals (items 112 on item 780 Figure 15), and wherein the electric power receiving terminal plate is provided with a pair of electric F2292PCT-US (35468-155) - 44 -power receiving terminal guide pieces projecting from parts of the electric power receiving terminal plate located on laterally outer sides of the respective laterally outermost electric power receiving terminals (vertical side pieces around projecting terminals 112, unlabeled, Figure 15), 
However, although Rosa discloses any connectors, including  a power receiving terminal (item 758) is to be of an Anderson-type electrical connector to ensure proper electrical connections and arranged in a single orientation (items 758 and 780 Figure 15 and [0054]), Rosa does not specifically disclose that the power receiving terminal power receiving guide piece is arranged where the receiving guide piece pair of electric power feeding 5guide piece pair is provided with a pair of guide surfaces laterally facing outwardly and configured to come closer to each other toward projecting ends thereof while another of the electric power receiving guide piece pair and the electric power feeding guide piece pair are provided with a pair of corresponding guide surfaces laterally facing inward and progressively spaced apart from each other toward projecting ends thereof.
On the other hand, Rosa further teaches that an Anderson-type electrical connector is employed for the battery power receiving terminal so as to arrange connection in a single orientation to inhibit improper connections (item 780 cable Figure 16 [0056]).  Such a connection provides a guide piece pair that is provided with a pair of guide surfaces laterally facing outwardly and configured to come closer to each other toward projecting ends thereof while another of the electric power receiving guide piece pair and the electric power feeding guide piece pair are provided with a pair of corresponding guide surfaces laterally facing inward and progressively spaced apart from each other toward projecting ends thereof—as shown in Figure 16 (item 736 Figure 16).
It would have been obvious to one of ordinary skill in the art to have arranged an Anderson-type single orientation electrical connector to prohibit improper orientation as taught by Rosa, and employed an Anderson-type single orientation electrical connector with a guide piece pair that is provided with a pair of guide surfaces laterally facing outwardly and configured to come closer to each other toward projecting ends thereof while another of the electric power receiving guide piece pair and the electric power feeding guide piece pair are provided with a pair of corresponding guide surfaces laterally facing inward and progressively spaced apart from each other toward projecting ends thereof as taught by Rosa.

Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. (US 2011/0088362) as applied to claims 1 and 10-11 above  view of Rokamp et al. [Rosskamp] (US 2010/0221594).
Regarding Claim 12, Rosa discloses the limitations set forth above. 
Rosa discloses wherein each electric power receiving terminal (Rosa item 758 Figure 15 [0054]) is shown as having blade connectors that accommodate the flat cable connector receptacles (Rosa Figure 15 item 780’s accommodating items 112) and thus considered as being formed as a plate member having a vertically extending major plane as shown in Rosa’s Figure 15 (Rosa items 112 Figure 15).
However, although Rosa implicitly discloses a prescribed insertion direction (see AREA 10 above), Rosa does not disclose the electric power equipment further comprising a plurality of terminal protection pieces provided between the adjoining electric power feeding terminals and on an outer side of each laterally outermost electric 
On the other hand, Rosskamp teaches a battery pack used in power equipment (Rosskamp [0025], lawnmower) comprising a plurality of terminal protection pieces (Rosskamp unlabeled protruding portions between contact and slots 10 and centering slots 57 [0026], [0047], Figure 8 and see AREA 12 below)  provided between the adjoining electric power feeding terminals (Rosskamp contacts 51 [0025]) and on an outer side of each laterally outermost electric power feeding terminal (Rosskamp see front side region 11 Figure 8 [0026]), each terminal protection piece being formed as a plate member having a vertically extending major plane (Rosskamp protection pieces have vertical planes forming slots Figure 8)  and 15projecting forward from the battery in the insertion direction (ibid.).  
Wherein each electric power receiving terminal is formed as a plate member having a vertically extending major plane (Rosskamp items 51 Figure 8 and see AREA 12 below).
Rosskamp also teaches that contacts clips 12 which travel into the sides of slots 10 that accept each of the contacts 51 (Rosskamp Figure 8 and [0027]-[0028]), considered as sheet springs or flat springs as they are considered to fit inside flat slots--not round holes--in order to fit contacts 51 between opposing clip sides as shown in 
AREA 12 (Rosskamp Annotated and cropped Figure 8 cropped and annotated—not all planes and pieces indicated between or in slots for greater clarity.)


    PNG
    media_image10.png
    364
    413
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed the Rosskamp taught terminal protection pieces and slot arrangement having vertical major planes that provide positioning without causing any mechanical damage to battery contacts of the Rosa battery.  

Regarding Claim 13, modified Rosa discloses the limitations set forth above. 
Rosa implicitly discloses a prescribed insertion direction (see AREA 10 above), Rosa does not disclose wherein a side part of at least one of the terminal protection pieces is provided with a recess extending in the insertion direction (from inside to outside), and a part of the corresponding electric power feeding terminal is configured to be received in the recess, However, Rosskamp disclose that a contact slot comprised with contact clip (Rosskamp item 10 Figure 8 [0047]-[0048]) where  the power feeding 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have further employed the Rosskamp taught terminal and slot arrangement having a terminal protection piece provided with a recess extending in the insertion direction and a part of the corresponding electric power feeding terminal configured to be received in the recess to insure precisely inserting of the power feeding terminal contacts into the contact clips to safely contact the contact clips. 
AREA 13 (Zoom-in of annotated and cropped Rosskamp Figure 8; clip 12 forming recess accepts contact terminal or contact element [0047]-[0048].)


    PNG
    media_image11.png
    353
    270
    media_image11.png
    Greyscale



Regarding Claim 14
Rosa does not disclose the electric power equipment having a laterally outward facing side part of each of the terminal protection pieces provided on either lateral end that is provided with a recess extending in a direction of projection of the terminal protection piece to receive the corresponding electric power feeding terminal guide piece.  
On the other hand, Rosskamp discloses an electric power equipment element having a laterally outward facing side part of each of the terminal protection pieces provided on either lateral end that is provided with a recess extending in a direction of projection of the terminal protection piece to receive the corresponding electric power feeding terminal guide piece as shown in AREA 14 below (Rosskamp Figure 8, center stays 56 accepted in center slots 57 [0048]).   The arrangement also provides battery pack positioning without causing any mechanical damage to contact clips (12 ibid.).
AREA 14 (Cropped and annotated Rosskamp Figure 8; clip 12 forming recess accepts contact terminal or contact element [0047]-[0048]).


    PNG
    media_image12.png
    330
    408
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed the Rosskamp taught feeding terminal guide pieces 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON GRESO/
Examiner, Art Unit 1722